Citation Nr: 0028271	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to January 
1976 and from September 1977 to October 1985.  He also had 
reserve service in the Army National Guard in 1976 and 1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO denied entitlement to 
service connection for a low back disorder.

In his April 1999 substantive appeal, the veteran indicated 
that he had digestive problems starting with his mouth; he 
also indicated problems receiving dental treatment.  In a 
letter dated in November 1999, the RO informed the veteran of 
what action to take regarding his dental condition.  The 
matter of service connection for a digestive disorder, which 
is not inextricably intertwined with the issue on appeal, is 
referred to the RO for any appropriate action.  

In April 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


REMAND

At the April 2000 hearing, the veteran testified he had 
received treatment for his low back from the VA in Tampa, 
Florida, from 1985 to 1991, from the VA in Lufkin, Texas, 
from 1993 to the present, and had undergone prior magnetic 
resonance imaging (MRI) testing of his lumbar spine at the VA 
in Houston, Texas.

The records reflects that the RO, when addressing prior 
claims for compensation, attempted to obtain medical records 
from Pensacola and Tampa, Florida, and was informed that 
those records has been transferred to Marlin, Texas.  The 
record does not reflect that the records were then sought 
from the VA Medical Center in Marlin, Texas.  An attempt to 
obtain the VA records related to treatment the veteran 
received in Florida must be conducted.

Also, the record reflects the RO submitted a request to 
obtain the VA treatment records from Lufkin, Texas, but its 
request was limited to records dated from August 1994.  The 
RO should attempt to obtain the records at that location 
beginning in January 1993, as the veteran has indicated his 
treatment there began in 1993.

Finally, the record reflects that no prior records have been 
requested from the VA Medical Center in Houston, Texas, where 
the veteran claims he underwent prior MRIs.  An attempt to 
obtain those records must be made.

VA is held to have constructive notice of documents generated 
by VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent medical records may exist, the case must be 
remanded for further development for this reason.

Additionally, the Board notes that in the January 1999 rating 
decision on appeal, the RO granted increased evaluations to 
10 percent for both the service-connected surgery of the left 
wrist with degenerative changes and the service-connected 
status post tendon repair of the right thumb with residual 
loss of dorsiflexion and degenerative changes.

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in April 1999, the veteran indicated he disagreed 
with the decision as to the left wrist and the right thumb.  
The Board finds that the veteran's statements in the VA Form 
9 would constitute a valid notice of disagreement as to the 
issues of entitlement to increased evaluations for the 
service-connected surgery of the left wrist with degenerative 
changes and the status post tendon repair of the right thumb 
with residual loss of dorsiflexion and degenerative changes.  
See 38 C.F.R. § 20.201 (1999).  

The record reflects that the RO did not issue a Statement of 
the Case as to these two issues.  When there has been an RO 
adjudication of a claim and a notice of disagreement is 
timely submitted, the claimant is entitled to a Statement of 
the Case, and the RO's failure to issue a statement of the 
case is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).  Therefore, the Board must remand these 
matters so that the RO may issue a Statement of the Case.  
Id.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should attempt to verify the 
veteran's reserve service dates and 
obtain any associated qualifying 
examinations or other medical records.  
The RO should also ensure that all VA 
records addressed above are secured and 
associated with the claims file, which 
includes attempting to obtain any records 
from the VA Medical Center in Marlin, 
Texas.  The record should show that 
attempts to obtain all VA medical 
records, including any vocational 
rehabilitation file, have been conducted.

2.  The RO may take such development or 
review action as it deems proper with 
respect to the matters of increased 
evaluations for the service-connected 
surgery of the left wrist with 
degenerative changes and status post 
tendon repair of the right thumb with 
residual loss of dorsiflexion and 
degenerative changes.  The RO shall issue 
the veteran a Statement of the Case.  The 
veteran should be given notice of, and 
appropriate opportunity to exercise, his 
appeal rights.  If the veteran perfects 
his appeals, the claims shall be returned 
to the Board for further appellate 
consideration.

3.  Once the above action is completed, 
the RO should then readjudicate the claim 
of entitlement to service connection for 
a low back disorder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


